195 Ga. App. 548 (1990)
395 S.E.2d 669
SIZEMORE
v.
THE STATE.
A90A1120.
Court of Appeals of Georgia.
Decided May 8, 1990.
Johnny Sizemore, pro se.
John R. Parks, District Attorney, Barbara A. Becraft, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
The appellant, Johnny Sizemore, was convicted of driving with a suspended license. In this pro se appeal, Sizemore does not clearly state an enumeration of error, but he seems to contend that the evidence did not support his conviction.
The trial was not reported, and there is no transcript. In the absence of a transcript, or a record prepared from recollection or a stipulation of the case pursuant to OCGA § 5-6-41 (g, i), we cannot consider enumerations of error based on the evidence. Dean v. State, 188 Ga. App. 128 (372 SE2d 286) (1988). Accordingly, the judgment of the trial court must be affirmed.
Judgment affirmed. Pope and Beasley, JJ., concur.